

 
 

--------------------------------------------------------------------------------

 
 

LICENSE AGREEMENT




This Agreement is entered into and effective as of 01.12.2011 by and between


Ecology Coatings Inc., a corporation organized and existing under the laws of
Michigan having its principal place of business at 24663 Mound Road,
Warren, MI 48091, hereinafter referred to as ”LICENSOR”, and


BASF Coatings GmbH, a corporation organized and existing under the laws of the
Federal Republic of Germany and having its principal place of business at
Glasuritstr. 1, 48165 Muenster, Germany, hereinafter referred to as ”LICENSEE”.


LICENSOR and LICENSEE are hereinafter collectively referred to as the “Parties”
and individually as a “Party”, whenever relevant.








 
Whereas, LICENSOR owns the rights to patent applications and patents as listed
in attached Schedule 1 and Schedule 2; and



 
Whereas, LICENSEE has filed an opposition against LICENSOR´s patent EP 1 723
180; and



 
Whereas, LICENSEE is unwilling to take the risk of conducting research and
development in the technical areas of LICENSOR´s patents and patent applications
while there remains the substantial threat of a patent infringement action being
brought by LICENSOR in relation to such research and development, or, of greater
concern, in relation to the subsequent commercialisation of the fruits of such
research and development; and



 
Whereas, to enable such research and development in said technical areas to take
place, has LICENSOR discussed with LICENSEE the terms on which he would be
willing to grant LICENSEE freedom to operate in such areas under said patents;



Now,
therefore, the Parties agree as follows:





Article 1 - Definitions


 
1.1
The term, “Licensed Patents I” means the patent EP 1 723 180 listed in Schedule
1 including all national patents stemming therefrom, any extension, revival, or
reissue of said patents, and all patents issuing from any divisional thereof.



 
1.2
The term,  “Licensed Patents II” means the patent applications and patents
listed in Schedule 2  including any equivalents, any extension, revival, or
reissue of said patents and all patents issuing from any divisional,
continuation, or continuation-in-part thereof.



 
 

--------------------------------------------------------------------------------

Page 2
 
1.3
The term,  “Licensed Patents” means collectively Licensed Patents I and Licensed
Patents II.



 
1.4
The term, ”Agreement Products” means all products sold by LICENSEE the
manufacturing or sale of which falls under claims and the territorial area of
one or more not expired Licensed Patents.

 
 

 
1.5
The term, ”Effective Date” means the date first above written.



 
1.6
The term, “Affiliate” means any corporation owned or directly or indirectly
controlled by BASF SE, Ludwigshafen, Germany through ownership of at least 50%
of the stock normally entitled to vote for the election of the directors.



  1.7
The term "Net Sales Value" means the amount invoiced for the Agreement Products
sold by LICENSEE to any third party, less a standard deduction of 15 %,
considering not license relevant expenses like packing expenses, insurance
premium for sales claim, surplus of instalment based sales, transportation
expenses, V.A.T.'s (value added tax) and sales tax, customary trade discounts
and the like.





Article 2 – Grant of License


 
2.1
LICENSOR hereby grants to LICENSEE a non-exclusive license under the Licensed
Patents as listed in Schedule 1 and Schedule 2 to practice the processes and to
make, use and sell products covered by the claims of the Licensed Patents.



 
2.2
LICENSEE shall have the right to grant to LICENSEE´s customers the rights under
Licensed Patents which are necessary to enable such customers to use and/or
resell effectively Agreement Products.



 
2.3
LICENSEE shall have the right to grant sublicenses to third parties to have make
Agreement Products solely for LICENSEE or LICENSEE´s Affiliates so long as such
sublicense contains terms substantially the same as this Agreement and LICENSEE
provides notice to LICENSOR of each sublicense.



 
2.4
This license includes the right for LICENSEE to sublicense to LICENSEE´s
Affiliates, but not to third parties, notwithstanding LICENSEE´s rights under
Section 2.2 and 2.3 of this Agreement so long as such sublicense contains terms
substantially the same as this Agreement and LICENSEE provides notice to
LICENSOR of each sublicense.





Article 3 – Consideration


 
3.1
As consideration for the rights, licenses and other benefits granted to LICENSEE
by LICENSOR hereunder, LICENSEE shall pay to LICENSOR within forty-five (45)
days after the end of each calendar quarter during the term of this
Agreement.  Royalties of an amount equal to



 
 

--------------------------------------------------------------------------------

Page 3
i) 0.5 percent of the Net Sales Value of Agreement Products manufactured and/or
sold in any European country in which there is a Licensed Patent I in force,


ii)  2.5 percent of the Net Sales Value of Agreement Products manufactured
and/or sold in any non-European country in which there is an Licensed Patent II
in force.




 
3.2
Unless instructed otherwise, payments to LICENSEE shall be made by wire transfer
to:



Ecology Coatings
Flagstar Bank, Troy, MI USA
ABA Routing No.: 272471852
Account No.:  101561571


 
3.3
Each payment hereunder shall be made in U.S. Dollars. For converting into U.S.
Dollars, the exchange rate in effect on that date as published by the Chase
Manhattan Bank of New York on the last business day of the accounting period for
which payment is due shall be used.



 
3.4
All payments due to LICENSOR hereunder shall be net payments, i.e. free of any
bank and transfer charges and without any deduction except the deduction of any
withholding tax payable by LICENSOR in the Agreement Territory in respect of
such payments. In this event LICENSEE shall pay such withholding tax, deduct it
from its royalty payments and send the relevant tax receipts to LICENSOR without
delay.



 
3.5
If any payment under this Agreement is not paid when due, the unpaid amount
shall bear interest at an annual rate of two (2) percentage points above the
prime lending rate quoted on the last day of said period by Chase Manhattan Bank
of New York until paid.



 
3.6
Upon thirty (30) days written notice, LICENSEE shall permit an outside firm of
public accountants nominated by LICENSOR to inspect LICENSEE’S records and
interview LICENSEE’S employees in connection with LICENSEE’S use of the Licensed
Patents and sale of Agreement Products, at LICENSOR’S expense, at any time
during regular business hours.  LICENSEE shall immediately pay LICENSOR and
under-reported royalties.  If such inspection finds that LICENSEE has
under-reported sales of Agreement Products in excess of 5%, LICENSEE shall
reimburse LICENSOR’S costs and expenses for such inspection.




 
 

--------------------------------------------------------------------------------

 
Page 4

Article 4 – Patent maintenance, prosecution, defence and exploitation


 
4.1
LICENSOR will have the right to decide at its sole discretion (but shall have no
obligation) to take any reasonable effort to obtain granted patents as far as
patent applications are concerned among the Licensed Patents and to maintain
Licensed Patents.



 
4.2
LICENSOR will have the right to decide at its sole discretion (but shall have no
obligation) to defend at its own expense the Licensed Patents against any
challenge of their validity (including but not limited to oppositions and
nullity suits) undertaken by third parties.



 
4.3
In case LICENSOR intends to drop one or more of the Licensed Patents, LICENSOR
shall provide LICENSEE with an opportunity to purchase such Licensed Patents.

 
 

 
4.4
LICENSEE shall withdraw its pending opposition against EP 1 723 180 within 30
days from the Effective Date.



 
4.5
LICENSEE has the right to decide at its sole discretion (but shall have no
obligation) if and to what scope it will exploit the license.





Article 5 -  Patent Enforcement


If LICENSEE informs LICENSOR in writing about any unlicensed activities carried
on by any third party, which could constitute an infringement of any Licensed
Patent, then LICENSOR may institute and prosecute actions against third parties
for infringement of the Licensed Patent at its own expense. In case LICENSOR
institutes and prosecutes no action against the infringing third party, LICENSEE
shall have the right to institutes and prosecutes such  action on its own
expenses.




Article 6 – Representations and Warranties


All warranties or guarantees by LICENSOR, with respect to the Licensed Patents
whether expressed or implied, including warranties of satisfactory quality or
fitness for a particular purpose are hereby expressly excluded, except in case
of intention. In particular LICENSOR makes no warranty or representation that
the Licensed Patents are valid, or that the use of the processes and
manufacture, use and sale of the products covered by the claims of the Licensed
Patents do not infringe the patent rights of any third party. LICENSOR neither
represents the commercial exploitability nor that the Licensed Patents are
capable and ready to be used for a particular purpose.  LICENSEE and its
sub-licensees shall indemnify and hold LICENSOR and its directors, officers and
employees harmless from any and all liabilities, losses, costs and expenses
arising out of or in connection with the manufacture, use, promotion,
distribution or sale of Agreement Products by LICENSEE or any sub-licensees.
 
 
 
 

--------------------------------------------------------------------------------

 
Page 5



Article 7 - Liability


In no event shall LICENSOR be liable for any special, indirect, incidental,
punitive, consequential, or any similar damages whether or not caused by or
resulting from its negligence even if it has been advised of the possibility of
such damages, in relation to, arising out of or in connection with this
Agreement, except in relation to liability for death or personal injury caused
by negligence.




Article 8 – Term and Termination


 
8.1
This Agreement, unless terminated earlier as hereinafter provided, shall
terminate on the expiration date of the last patent or patent application to
expire that is licensed hereunder.



 
8.2
If either Party is in material breach of this Agreement, the other Party, at its
own discretion, shall give notice of that breach, and if the same is not
remedied (where remediable) within thirty (30) days of such notice, the
notifying Party shall have the right to terminate this Agreement immediately at
any time thereafter upon written notice.



 
8.4
LICENSOR shall have the right to terminate this Agreement if LICENSEE has not
withdrawn the opposition against EP 1 723 180 within 30 days after the Effective
Date.



 
8.5
On termination or expiry of this Agreement, LICENSEE shall cease all use of the
Licensed Patents within one year.  LICENSEE’S obligation to pay royalties under
the Agreement shall continue after termination or expiry of this Agreement until
LICENSEE ceases to use Licensed Patents.

 
 



Article 9 – Assignability


 
Except to a successor in ownership of substantially all of the assets of the
relevant business of the assigning Party, neither this Agreement nor any right
hereunder shall be assignable or otherwise transferable by either Party except
with the prior written consent of the other Party.


 
 
 

--------------------------------------------------------------------------------

 
Page 6

Article 10 - Notices


10.1          All notices to be sent to LICENSOR hereunder shall be addressed as
follows:


Ecology Coatings
Executive Office
24663 Mound Road
Warren, MI  48091
USA


 
or to such other address as LICENSOR may from time to time designate by written
notice.



10.2          All notices to be sent to LICENSEE hereunder shall be addressed as
follows:


BASF Coatings GmbH
License Department
Glasuritstr. 1
48165 Muenster
Germany


 
or to such other address as LICENSEE may from time to time designate by written
notice.





Article 11 – Miscellaneous


 
11.1
This Agreement is acknowledged to have been made and shall be construed in
accordance with the laws of Switzerland.



 
11.2
Any dispute arising from, or in connection with this Agreement and which cannot
be amicably settled by the Parties within thirty (30) days of the issue being
raised in writing by one of the Parties, shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with the said Rules.



 
11.3
The place of the arbitration (including all hearings and meetings) shall be
Chicago, Illinois but hearings may be held at any place to be fixed by the
arbitrator after consultation with the Parties.  The arbitration shall be
conducted in the English language. The arbitrator shall apply substantive laws
of Switzerland in settling any such dispute, to the exclusion of its conflict of
laws rules and to the exclusion of the U.N. Convention on the International Sale
of Goods.



 
11.4
The cost of the arbitration, including the fees and expenses of the arbitrator,
the fees and expenses of any experts appointed by the arbitration panel and the
reasonable legal fees and other costs incurred by the prevailing Party shall
entirely by the losing Party.

Page 7



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on their behalf by their duly authorized representatives.






Ecology Coatings


By:  /s/ Robert G. Crockett


Printed Name:  Robert G. Crockett


Title:  CEO


Date:  23 November 2011






BASF Coatings GmbH


By:  /s/ Dr. Axel
Sievers                                                                         By:  /s/
Dr. Berhard Kluth


Printed Name:  Dr. Axel
Sivers                                                              Printed
Name:  Dr. Bernhard Kluth


Title:  Proxy                                                                                             
Title:  Per procuration


Date:  16 November
2011                                                                        Date:  16
November 2011



 
 

--------------------------------------------------------------------------------

 
Page 8 



Schedule 1


EP 1 723 180
 Patents granted in Cyprus, Germany, France, Great Britain, Hungary, Ireland,
Luxembourg, Netherland, Turkey





 
 

--------------------------------------------------------------------------------

 
Page 9 



Schedule 2


US 7323248
US 7153892
US 7498362
Equivalents of EP 1 723 180  outside Europe

 
 

--------------------------------------------------------------------------------

 
